1 N.Y.2d 693 (1956)
In the Matter of Cadman H. Frederick, Appellant. J. Irwin Shapiro, as Commissioner of Investigation of the State of New York, Respondent.
In the Matter of Alice Sears, Appellant. J. Irwin Shapiro, as Commissioner of Investigation of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 12, 1956.
Decided March 22, 1956.
Joseph F. O'Neill, Arthur L. Milligan and George J. Aspland for appellants.
Jacob K. Javits, Attorney-General (Daniel M. Cohen, James O. Moore, Jr., and Philip Watson of counsel), for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, VAN VOORHIS and BURKE, JJ. Taking no part: FROESSEL, J.
In each case: Order affirmed, with costs; no opinion. Motion denied.